Citation Nr: 1618293	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-45 076	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to a rating in excess of 30 percent for a mood disorder, with progression to bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel






INTRODUCTION

The Veteran had periods of active duty military service from August 1998 to October 1998, January 2001 to July 2002, and from February 2004 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied a rating in excess of 30 percent for a mood disorder.  In a September 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bipolar disorder and entitlement to TDIU.  The Veteran filed a timely notice of disagreement (NOD) regarding those denials in December 2008.  In October 2009, the RO issued a statement of the case (SOC).  In November 2009, the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that expressed his intent to limit his appeal to only the 30 percent rating assigned for his mood disorder.  In an April 2013 supplemental SOC (SSOC), the RO re-characterized the Veteran's disability as a mood disorder, "with progression to bipolar disorder."  In September 2014, the Board remanded the claim for additional development.  In December 2014, the RO affirmed the 30 percent rating.  

The Board also notes that the Veteran requested a hearing in his November 2009 substantive appeal.  His video hearing, originally scheduled for October 2013, was rescheduled for November 2013, due to an impending VA furlough.  Despite proper notice being sent to his last known address, the Veteran failed to appear for his November 2013 hearing.  The Veteran has not indicated good cause for missing his hearing, nor has he requested that his hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.  

Finally, the Board notes that the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  All documents in both databases were viewed in their entirety by the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

It appears in this case that the records from the Social Security Administration (SSA) concerning the Veteran were first made available for review in 2014.  However, these date from 2008 and earlier, and showed the Veteran was denied SSA benefits in September 2008.  After that, the Veteran reported at an October 2010 VA examination that he had recently been awarded SSA benefits.  If that is the case, it would seem there are additional relevant records to be considered before a final decision may be made.  These records should be sought.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain whether the Veteran was awarded SSA disability benefits subsequent to the adverse SSA determination in September 2008.  If so, obtain complete copies of any outstanding SSA records not currently of record.  All attempts to fulfill this development should be documented in the claims file.

2.  Ask the Veteran to identify any additional records he wants considered in connection with his appeal, which records should be sought, and in any event, any additional VA treatment records generated since 2014 should be associated with the file.  

3.  After undertaking any additional development as may become indicated, including conducting a current examination of the Veteran, re-adjudicate the claim, (to include entitlement to a total disability rating based on individual unemployability if that benefit becomes reasonably raised by the record).  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



